Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 1, 2, 4 and 6 are allowed.
Claims 3, 5, 7, 8 and 9 are cancelled.
Applicant’s amendment including amended claims, amended drawings and amended specification filed on 09/21/2021 have been entered.
The objection to the drawings is withdrawn.
Claims objections are withdrawn.
Claim rejections under 35 U.S.C. 103 are withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially.
The prior art of record lizuka (US 20070047337 A1) teaches a circuit that enables a loop-back test by adjusting phases of data and strobe signals at the input and output in an interface wherein the phase relationships between the data and the strobe signal for sampling the data are different between the input and output. In order to test a phase shift circuit 30 and a 
However lizuka does not explicitly teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially as recited in claim 1.

Miura (US 6016565) teaches that a strobe generator includes four strobe pulse generators generating original strobe pulses having the same frequency, respectively, and correspondingly, four logical comparator circuits, the number of which is identical to that of the strobe pulse generators. Further, a mode selection circuit is provided which can set any one of mode 1, mode 2 and mode 3. In mode 1, an output signal V from a level comparator is latched by a new high speed strobe signal having a frequency four times the frequency of the original strobe 
However Miura does not explicitly teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially as recited in claim 1.

Brown et al. (US 6990423 B2) teach automatic test equipment for testing non-deterministic packet data from a device-under-test. The automatic test equipment includes a memory for storing expected packet data and a receiver for receiving the packet data from the device-under-test. A data validation circuit is coupled to the receiver for validating non-deterministic packet data based on the expected packet data from the vector memory (abstract).
However Brown et al. do not explicitly teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality 

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claim 2 is allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 4, the prior arts of record do not teach a test pattern generator configured to sequentially apply pieces of test patterns to the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern generator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern generator applies all pieces of test patterns to the DUT by repeating the applying of each piece of test patterns to the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially.Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 4 is allowable over the prior arts of record. 

As per independent claim 6, the prior arts of record do not teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 6 is allowable over the prior arts of record. 

Thus, claims 1, 2, 4 and 6 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHANG et al. (US 20160178695 A1, publication date: June 23, 2016) disclose test circuitry for an integrated circuit (IC) that has a scan chain includes a control unit for applying a test pattern and a clock signal to the scan chain, and for varying the level of a supply voltage during a scan test procedure. In a first test phase, the supply voltage is set to the rated voltage level of the IC while a test pattern is shifted into the scan chain at a fast rate. A second, capture phase is run at a lower rate and the supply voltage is reduced to a lower level such that defects that cannot be detected when the capture phase is run at the rated voltage are observable yet switching elements in the IC still function correctly. Running the shift phase at the higher speed reduces 

Chiba et al. (US 20050210341 A1, publication date: September 22, 2005) disclose that a test device includes: the first reference clock generation unit for generating the first reference clock; the first test rate generation unit for generating the first test rate clock based on the first reference clock; the first driver unit for supplying the first test pattern to an electronic device based on the first test rate clock; the second reference clock generation unit for generating the second reference clock; the first phase synchronization unit for synchronizing the phase of the second reference clock with the phase of the first test rate clock; the second test rate generation unit for generating the second test rate clock based on the second reference clock having the synchronized phase; and the second driver unit for supplying the second test pattern to the electronic device based on the second test rate clock (abstract).

Yamashita (US 6378098 B1, date issued: April 23, 2002) disclose a semiconductor test system for efficiently testing a semiconductor device (DUT) having a phase lock loop (PLL) circuit therein. The semiconductor test system includes a first clock and waveform generator for supplying a clock signal to the PLL circuit at a start of the first pattern block, a second clock and waveform generator for supplying pattern data to the DUT during each of the pattern blocks, a pattern generator for generating pattern data, and a timing generator for generating a tester rate signal, a clear signal, and a gate signal for controlling the tester rate signal and the clear signal in the first and second clock and waveform generators. The clock signal is continuously provided to the PLL circuit until the end of the last pattern block while the pattern data to the data pin is reset between the end of the current pattern block and the start of the next pattern block (abstract).

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111